

Exhibit 10.1
 
EMPLOYMENT AGREEMENT AMENDMENT




This EMPLOYMENT AGREEMENT AMENDMENT (this “Agreement”), is dated as of September
19, 2006, by and between COLLECTORS UNIVERSE, INC., a Delaware Corporation (the
“Company” or “CUI”), and MICHAEL R. HAYNES (Executive”), with reference to the
following:
 
R E C I T A L S:
 
A. Executive is employed as Chief Executive Officer of the Company under an
Employment Agreement entered into by him with the Company as of January 1, 2003,
which has heretofore been amended on three occasions, primarily to extend the
term of the CEO’s employment with the Company, most recently to December 31,
2006. and to evidence increases in his base salary (and as heretofore amended,
the “Employment Agreement”); and
 
B. The Company and the CEO desire to further amend the Employment Agreement as
and to the extent provided hereinafter in this Agreement.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties,
it is agreed as follows:
 
1. Extension of the Term of Employment. The term of Executive’s employment under
the Employment Agreement, as heretofore amended, is hereby extended and shall
continue to December 31, 2007, unless the Executive’s employment is either
(i) sooner terminated pursuant to the provisions of any of Sections 5.2 through
5.7 (inclusive) of the Employment Agreement, or (ii) further extended by mutual
written agreement of the parties.
 
2. Amendment to Section 5.2. The third sentence of Section 5.2 of the Employment
Agreement (which Section is entitled “Termination Without Cause”) is hereby
amended to read in its entirety as follows:
 
“In the event of any such termination of Executive’s employment pursuant to this
Section 5.2, the Company shall (a) continue to pay Executive (or in the case of
his death, his heirs) his base salary, at the rate in effect on the date of such
termination of employment, and (b) continue medical insurance coverage for him
(and for his dependents if they also were covered at the time of such
termination), on the terms in effect at the time of such termination, for a
period of twelve (12) months from the effective date of such termination of
employment (the “Severance Period”); provided, however, that if Executive
becomes eligible to obtain medical insurance coverage under a group medical
insurance program from another employer (“Alternative Health Insurance
Coverage”) prior to the end of the Severance Period, participation in the
Company’s medical insurance program by Executive and his dependents shall
thereupon automatically terminate.”
 
3. No Other Changes. The Employment Agreement, as heretofore amended, shall
remain in full force and effect and, except as amended by this Agreement, as set
forth in Sections 1 and 2 hereof, shall remain unchanged.
 
 
1

--------------------------------------------------------------------------------


4. Miscellaneous.
 
4.1 Construction. This Extension Agreement is the result of arms - length
negotiations between the parties hereto, and no provision hereof shall be
construed against a party by reason of the fact that such party or its legal
counsel drafted said provision or for any other reason.
 
4.2 Entire Agreement. This Extension Agreement contains all of the agreements of
the parties relating to, and supersedes all prior agreements or understandings,
written or oral, between the parties regarding, the extension of the term of the
Employment Agreement.
 
4.3 Binding on Successors. Subject to the provisions of Section 6.4 of the
Employment Agreement (entitled “No Assignment”), which provisions are
incorporated herein by this reference, this Extension Agreement shall be binding
on the parties and their respective heirs, legal representatives and successors
and assigns.
 
4.4 Headings. Section and paragraph headings are for convenience of reference
only and shall not affect the meaning or have any bearing on the interpretation
of any provision of this Second Amendment.
 
4.5 Severability. If any provision of this Extension Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not be affected or impaired in any way as
a result thereof.
 
4.6 Governing Law. This Extension Agreement is made in and shall be construed
and interpreted according to and enforced under the internal laws of the State
of California, excluding its choice of law rules and principles.
 
4.7 Counterparts. This Extension Agreement may be executed in any number of
counterparts, and each of such signed counterparts, including any photocopies or
facsimile copies thereof, shall be deemed to be an original, but all of such
counterparts shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
Amendment as of the day and date first above written:
 
The Company:                      COLLECTORS UNIVERSE, INC.






By:   /s/ A. CLINTON ALLEN
         A. Clinton Allen, Chairman
 
Executive:                           /s/ MICHAEL R. HAYNES
                         Michael R. Haynes
 
2

--------------------------------------------------------------------------------

